Citation Nr: 1615168	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-11 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for residual scarring, status-post right ring finger cyst removal.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial compensable disability rating for hemorrhoids.  

5.  Entitlement to service connection for colitis.

6.  Entitlement to service connection for mitral valve prolapse.

7.  Entitlement to service connection for pseudofolliculitis barbae.

8.  Entitlement to service connection for alopecia areata.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for a left ankle disability.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from July 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO in New York currently has jurisdiction of this claim.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.   A copy of the hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During the November 2015 Board videoconference hearing, the Veteran indicated that he is currently employed but also testified that his service-connected PTSD affects his ability to perform his job.  The Board therefore infers a TDIU claim and has been added such issue to the instant appeal.

The issues of entitlement to increased ratings for PTSD and hemorrhoids; service connection claims for right knee disability, colitis, right ankle disability, and left ankle disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's one superficial linear scar, status-post right ring finger cyst removal, is painful.

2.  Resolving all doubt in the Veteran's favor, his current mitral valve prolapse, pseudofolliculitis barbae, and alopecia areata had their onset during his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating, but not higher, for residual scarring, status-post right ring finger cyst removal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes (DCs) 7801-7805 (2015).

2.  The criteria are met to establish service connection for mitral valve prolapse. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria are met to establish service connection for pseudofolliculitis barbae. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria are met to establish service connection for alopecia areata. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In this case, the Veteran's finger scar claim arose from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board below grants the service connection claims for mitral valve prolapse, pseudofolliculitis barbae, and alopecia areata; therefore, discussion of whether the duties under VCCA have been met with respect to these issues is unnecessary.  

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's claims file contains his STRs, service personnel records, post-service VA and private medical records, lay contentions in support of the claim, and a hearing transcript.

Neither the Veteran nor his representative have identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims being adjudicated herein that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claims have been satisfied.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that both duties were met during the November 2015 Board hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  Moreover, the VLJ elicited testimony, as relevant here, regarding the severity of the Veteran's finger scarring, as well as the nature and etiology of his mitral valve prolapse, alopecia, and pseudofolliculitis barbae.  Accordingly, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  Indeed, neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the RO rated the Veteran's residual scarring, status-post right ring finger cyst removal, as noncompensably disabling under 38 C.F.R. § 4.118, DC 7805.  He now seeks a higher (compensable) disability rating.  

Scars are rated at 38 C.F.R. § 4.118.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for scars covering an area or areas of at least 6 square inches (39 square cm) but less than 12 square inches (77 square cm.). A 20 percent rating is warranted for scars covering an area or areas of at least 12 square inches (77 square cm.) but less than 72 square inches (465 square cm.). A 30 percent rating is warranted for scars covering an area or areas of at least 72 square inches (465 square cm.) but less than 144 square inches (929 square cm.). A 40 percent rating is warranted for scars covering an area or areas of 144 square inches (929 square cm.) or greater. 

Diagnostic 7802 apply to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and nonlinear.  A scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating. 

Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful. 

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804. Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (effective as of October 23, 2008). 

By way of history, the Veteran's STRs show that he underwent removal of a cyst on his right ring finger during service and this surgery resulted in a residual scar that is now service connected as noncompensably disabling.  Post-service, during an April 2010 examination at the International Health Care Center - Severance Hospital, the Veteran's residual scarring on the right ring finger was described as horizontal and measured 2 cm x 2 mm.  The scar was located on the palmar side of the palmar side of the right ring finger and was indurated with hardness.  There was no associated limitation of motion in hand and/or finger movements.  The Veteran felt pain in the area when grasping forcefully so that he has to open his hand.  He also experienced a burning or numbness sensation in the scar area.  When the numbness or burning sensation with pain arises, he usually stops typing and applies a warm compress.

More recently, during the Veteran's November 2015 personal hearing before the undersigned VLJ, he asserted that his residual scarring warrants a higher rating, noting that he continues to experience pain and occasional swelling in the scar, particularly when typing.  

On review of all evidence, both lay and medical, the Board finds that a higher rating for the Veteran's residual scarring on his right ring finger is warranted.  Indeed, as a layperson, he is competent to report what comes to him through his senses and symptomatology that is observable and identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is deemed competent to report that he experiences pain in his right ring finger scar as such symptom is observable and identifiable by him.  Moreover, the Board finds his report of pain to be credible.  

For these reasons, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent is warranted for the residual scar under DC 7804.  However, on the facts of this case, there is no applicable diagnostic code under which to assign an even higher rating.  A higher rating under DC 7804 is not warranted as the Veteran has no more than one painful superficial scar.  In addition, DCs 7801 and 7805 are not applicable, as the Veteran's finger scar has not been shown to be deep or cause limitation of function of any part of the body.  See 38 C.F.R. § 4.118 (2015).

In summary, the Board concludes that an initial 10 percent rating, but not higher, for painful residual scarring, status-post right ring finger cyst removal, is warranted. No staged ratings are warranted.

Further, the Board notes that the rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b)(2015). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected residual scarring on right ring finger is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's chief complaint of one painful superficial scar in his right ring finger is contemplated in the rating criteria.  Accordingly, the rating criteria contemplate the Veteran's service-connected scarring. There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular rating assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

III.  Pertinent Laws and Regulations Governing Service Connection Claims

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).
Service connection may also be granted for a disease diagnosed initially after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran in this case seeks service connection for mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae.  

His medical evidence demonstrates a current diagnosis of mitral valve prolapse.  See post-service medical records from Severance Hospital and the 121st General Hospital.  In addition, with regard to his alopecia, he states that he has residual scars from the punch biopsies that were taken in service to diagnose the condition.  See May 2013 substantive appeal (VA Form 9) with additional argument.  He states further that when he gets a haircut, he experiences uncomfortable sensations in the affected areas on his scalp.  See November 2015 Hearing Transcript.  With regard to the skin condition on his face, he testified that the areas on his face that are affected by his pseudofolliculitis barbae are blotchy and appear darker in color than the areas not affected by the condition.  See id.  The Veteran's statements as to these current observable manifestations of alopecia and pseudofolliculitis barbae are considered competent and credible.

In addition, there is evidence of relevant diagnoses in service in that the Veteran's STRs show diagnoses of mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae.  

With regard to heart complaints, a February 1994 STR shows the Veteran's complaint of a "skipping heartbeat" and the examiner assessed him with mitral valve prolapse.  On Reports of Medical History dated in December 1995 and December 1996, the Veteran reported having had a palpitation or pounding heart.  The December 1996 examiner noted the diagnosis of mitral valve prolapse found on echocardiogram.  See also, a March 1998 STR showing a diagnosis of asymptomatic mitral valve prolapse.  Lastly, the Veteran's discharge examination report dated in April 2007 notes the history of mitral valve prolapse with palpitations at rest.

With regard to his scalp condition, a March 1989 STR indicates that the Veteran signed a consent form for a punch biopsy of scalp tissue; the form indicated that scarring, bleeding and infection were possible.  A March 1993 STR/consultation report shows that the Veteran sought treatment for small bald patches on his scalp and an assessment of alopecia areata.  In September 1993, he underwent another punch biopsy of the affected scalp tissue.  It was noted that the excision was closed with a suture and pathology confirmed the presence of scarring alopecia.  Moreover, a November 1993 Tissue Examination report shows a diagnosis of "skin, scalp, excisional biopsy:  scar."  See also, August and September 1996 STRs.  

With regard to the additionally claimed skin condition on the face, a January 1988 STR reflects a diagnosis of pseudofolliculitis barbae as the Veteran presented to the clinic with characteristic papules.  At that time, he was referred for a dermatological consultation to obtain a "no shave" profile.  A December 1988 STR shows a continued complaint of pseudofolliculitis barbae after shaving.  See also March 1989 STR for follow-up visit.  In addition, the record also contains a February 1993 Pseudofolliculitis Barbae Shaving Waiver/Evaluation/Disposition Form reflecting a recommendation of "No Shaving of facial hair" on a temporary basis, for 120 days.  

Based on the foregoing, the in-service incurrence element has been established for each of the three claimed disabilities.  (These conditions were not noted upon his entrance into military service).  


The Veteran has not undergone a VA examination to ascertain the likely etiology of his mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae and he has not submitted a medical opinion linking any of these disabilities to his active military service.  Further development could be undertaken so as to obtain medical opinions clarifying the etiology of the claimed disabilities.  Notably however, as a layperson, the Veteran may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced heartbeat, skin, and scalp problems during service and ever since.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Once the threshold of competency is met however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds credible the Veteran's assertions as to experiencing heartbeat, skin, and scalp problems and these assertions are supported by the medical evidence both during and after service.  Significantly, the Veteran's medical evidence attributes his heart palpitations to his diagnosed mitral valve prolapse.  In addition, his medical evidence recognizes that residual scarring may occur from the punch biopsies he underwent during service to confirm the presence of his alopecia.  Similarly, the Veteran's medical evidence relates the face papules seen on his face examination to pseudofolliculitis barbae, and his residual scarring and discoloration of the affected areas are identifiable by lay observation alone.  Thus, the Board finds that the Veteran's testimony that his mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae are related to his in-service diagnoses for the same has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current diagnosis of mitral valve prolapse, (2) the competent and credible reports of current manifestations of alopecia areata and pseudofolliculitis barbae, (3) his documented in-service diagnoses of mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae, (4) the lack of any evidence of an intervening event, and (5) his competent and credible history of relevant symptoms during and ever since service discharge.  

Accordingly, given the absence of any intervening injury, the evidence tends to show that the current claimed disabilities are at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issues.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for mitral valve prolapse, alopecia areata, and pseudofolliculitis barbae has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An initial 10 percent rating, but not higher, for residual scarring, status-post right ring finger cyst removal, is granted, subject to the laws and regulations governing monetary benefits.

Service connection for mitral valve prolapse is granted.

Service connection for alopecia areata is granted.

Service connection for pseudofolliculitis barbae is granted.


REMAND

As to the remaining claims on appeal, further development is necessary.

The Veteran most recently underwent a VA compensation examination for his PTSD in June 2011.  More recently, during the November 2015 hearing, he testified that his PTSD had worsened, noting that his symptoms are affecting his job performance.  This more recent evidence suggests a worsening of disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Similarly, during the November 2015 hearing, the Veteran reported a worsening of his service-connected hemorrhoids.  A VA compensation examination to assess the current severity of his hemorrhoids should also be afforded to him.  There is no indication that he has ever undergone a VA compensation examination for this condition.

Finally, the Veteran should also be provided VA compensation examinations to determine the likely etiology of his current right knee disability, colitis, right ankle disability, and left ankle disability.  The record shows that he has current diagnoses for each of the claimed disabilities.  The record also shows evidence of in-service treatment for colitis, right ankle, and left ankle problems.  Moreover, the Veteran reports continuing right knee problems since service discharge. 

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims file, schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination. All necessary tests should be conducted. 

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD.

b).  Specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

c).  Identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any.  * In doing so, please address the Veteran's contention that his PTSD affects his job performance.  See November 2015 hearing transcript. 

A complete rationale should be provided for any opinion expressed and conclusion reached.

2.  Also provide the Veteran with a VA examination to determine the current severity of his service-connected hemorrhoids.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All indicated studies should be performed, and all findings set forth in detail.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Identify all symptoms associated with the Veteran's service-connected hemorrhoids.

b).  Indicate whether his hemorrhoids are manifested by large or thrombotic hemorrhoids; whether the hemorrhoids are irreducible; whether there is excessive or redundant tissue; whether there is any indication that the disability is productive of frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.

c).  Indicate the effect the hemorrhoids has, if any, on the Veteran's current level of occupational impairment.

A complete rationale should be provided for any opinion expressed and conclusion reached.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed colitis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether colitis is currently shown. 

b).  For any currently diagnosed colitis, determine whether it had its onset during service or is otherwise related to service.  

**Please reconcile the opinion with all evidence of record, to include multiple STR entries for colitis, gastroenteritis, IBS secondary to stress, and gastrointestinal bleeding; the April 2007 Report of Medical Assessment reflecting the Veteran's report of having had chronic stomach cramps; the April 2007 Retirement examination report noting his history of colitis; and any lay reports of continuing symptoms since service discharge.

A complete rationale should be provided for any opinion expressed and conclusion reached. 

4.  Provide the Veteran with a VA examination to determine the nature and etiology of his right knee, right ankle, and left ankle disabilities.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*STRs documenting multiple ankle sprains, to include in 1988, 1990, and 1996.  

*An April 2007 Service Retirement Examination report noting a right tibial fracture during service. 

* An April 2010 Medical Certificate reflecting the Veteran's reports of having injured his right knee in 1995 and of having knee pain ever since, and current diagnoses of chondromalacia of the right knee patella, medial collateral ligament sprain, medial retinacular injury.  

*April 2015 VA Progress Notes reflecting physical therapy for bilateral ankle and knee pain.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate all right knee, right ankle, and left ankle disabilities currently shown. 

b).  For EACH right knee, right ankle, and left ankle disability currently shown, determine whether it had its onset during service or is otherwise related to service. 

In doing so, please reconcile the opinion with all evidence of record, to include the evidence noted above, and any lay reports of continuing symptoms since service discharge.

c).  Also comment on any etiological relationship between the Veteran's right knee disability and either of his ankle disabilities.  

A complete rationale should be provided for any opinion expressed and conclusion reached. 

5.  Thereafter, readjudicate the claims on appeal, to include the derivative TDIU claim.  If any of the claims remain denied, provide the Veteran and his representative with an appropriate supplemental statement of the case and afford them the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


